Title: From Alexander Hamilton to Staats Morris, 30 May 1799
From: Hamilton, Alexander
To: Morris, Staats


          
            Sir,
            New York May 30th. 99
          
          You will convene as soon as may be at Fort McHenry or in its vicinity a General Court Martial for the Trial of Such military Offenders as may be brought before it. Of this Court Capt. Jas. Bruff will be President. You will in my name notify him accordingly. You are authorised to name the other members of the Court, not less than four and to require their attendance accordingly at such time and particular place as you shall think proper. You will also name a person to act as Judge Advocate—
          Yr. Obedient servt. &c—
          Capt. Staats Morris—
        